Exhibit 10.2

LOGO [g45851img001.jpg]

Sent via Electronic Delivery to: apearce@accentia.net; ssduffey@aol.com

August 13, 2008

Mr. Alan M. Pearce

Chief Financial Officer and Director

Accentia Biopharmaceuticals, Inc.

324 South Hyde Park Ave., Suite 350

Tampa, FL 33606

 

Re:    Accentia Biopharmaceuticals, Inc. (the “Company”)    Nasdaq Symbol: ABPI

Dear Mr. Pearce:

For the last 30 consecutive business days, the bid price of the Company’s common
stock has closed below the minimum $1.00 per share requirement for continued
inclusion under Marketplace Rule 4310(c)(4) (the “Rule”). Therefore, in
accordance with Marketplace Rule 4310(c)(8)(D), the Company will be provided 180
calendar days, or until February 9, 2009, to regain compliance.1 If, at anytime
before February 9, 2009, the bid price of the Company’s common stock closes at
$1.00 per share or more for a minimum of 10 consecutive business days, Staff
will provide written notification that it complies with the Rule.2

If compliance with this Rule cannot be demonstrated by February 9, 2009, Staff
will determine whether the Company meets The Nasdaq Capital Market initial
listing criteria as set forth in Marketplace Rule 4310(c) 3, except for the bid
price requirement. If it meets the initial listing criteria, Staff will notify
the Company that it has been granted an additional 180 calendar day compliance
period. If the Company is not eligible for an additional compliance period,
Staff will provide written notification that the Company’s securities will be
delisted. At that time, the Company may appeal Staff’s determination to delist
its securities to a Listing Qualifications Panel (the “Panel”).4

 

1

The 180 day period relates exclusively to the bid price deficiency. The Company
may be delisted during the 180 day period for failure to maintain compliance
with any other listing requirement for which it is currently on notice or which
occurs during this period.

 

2

Marketplace Rule 4310(c)(8)(E) states that, “Nasdaq may, in its discretion,
require an issuer to maintain a bid price of at least $1.00 per share for a
period in excess of ten consecutive business days, but generally no more than 20
consecutive business days, before determining that the issuer has demonstrated
an ability to maintain long-term compliance. In determining whether to monitor
bid price beyond ten business days, Nasdaq shall consider the following four
factors: (i) margin of compliance (the amount by which the price is above the
$1.00 minimum standard); (ii) trading volume (a lack of trading volume may
indicate a lack of bona fide market interest in the security at the posted bid
price); (iii) the market maker montage (the number of market makers quoting at
or above $1.00 and the size of their quotes); and, (iv) the trend of the stock
price (is it up or down).”

 

3

Please note that effective May 18, 2007, Marketplace Rule 4310(c) was amended.
See SEC release No. 33-8791 or follow
http://www.complinet.com/nasdaq/display/display.html?rbid=1705&element_id=1010
to review the amended initial listing requirements for The Nasdaq Capital
Market.

 

4

Please note that if the Company appeals it will be asked to provide a plan to
regain compliance to the Panel, and that historically Panels have generally
viewed a near-term reverse stock split as the only definitive plan acceptable to
resolve a bid price deficiency.



--------------------------------------------------------------------------------

Mr. Alan M. Pearce

August 13, 2008

Page 2

Marketplace Rule 4803(a) requires that the Company, as promptly as possible but
no later than four business days from the receipt of this letter, make a public
announcement through the news media which discloses receipt of this letter and
the Nasdaq rules upon which it is based.5 The Company must provide a copy of
this announcement to Nasdaq’s MarketWatch Department, the Listing Qualifications
Department, and the Listing Qualifications Hearings Department (the “Hearings
Department”) at least 10 minutes prior to its public dissemination.6 For your
convenience, we have enclosed a list of news services.7

In the event the Company does not make the required public announcement, trading
in your securities will be halted.

In addition, an indicator will be broadcast over Nasdaq’s market data
dissemination network noting the Company’s non-compliance. The indicator will be
displayed with quotation information related to the Company’s securities on
Nasdaq.com, NasdaqTrader.com and by other third-party providers of market data
information. Also, a list of all non-compliant Nasdaq companies and the
reason(s) for such non-compliance is posted on our website at www.nasdaq.com.
The Company will be included in this list commencing five business days from the
date of this letter.

If you have any questions, please do not hesitate to contact me at +1 301 978
8085.

 

Sincerely, LOGO [g45851img002.jpg] Jeffrey W. Preusse Associate Director Nasdaq
Listing Qualifications

 

cc: Sam Duffey, Esq. (General Counsel, Accentia Biopharmaceuticals, Inc.)

Enclosures

 

5

We also note that Item 3.01 of Form 8-K requires disclosure of the receipt of
this notification within four business days. See, SEC Release No. 34-49424.

 

6

The notice should be submitted to Nasdaq’s MarketWatch Department through the
Electronic Disclosure service available at www.NASDAQ.net. The facsimile numbers
for Nasdaq’s Listing Qualifications and Hearings Departments are +1 301 978 4028
and +1 301 978 8080, respectively.

 

7

The Company must ensure that the full text of the required announcement is
disseminated publicly. The Company has not satisfied this requirement if the
announcement is published as a headline only or if the news service determines
not to publish the full text of the story. Nasdaq cannot render advice to the
Company with respect to the format or content of the public announcement. The
following is provided only as a guide that should be modified following
consultation with securities counsel: the Company received a Nasdaq Staff
Deficiency Letter on (DATE OF RECEIPT OF STAFF DEFICIENCY LETTER) indicating
that the Company fails to comply with the (STOCKHOLDERS’ EQUITY, MINIMUM BID
PRICE, MARKET VALUE OF PUBLICLY HELD SHARES, etc.) requirement(s) for continued
listing set forth in Marketplace Rule(s)______ .



--------------------------------------------------------------------------------

DIRECTORY OF NEWS SERVICES

News Media Outlets*

 

Bloomberg Business News

Newsroom

400 College Road East

P.O. Box 888

Princeton, NJ 08540-0888

Telephone: 609.750.4500

Toll free: 800.444.2090

Fax: 609.897.8394

Email: release@Bloomberg.net

  

MarketWire

5757 West Century Boulevard.

2nd Floor

Los Angeles, CA 90045

Telephone: 800.774.9473

Fax: 310.846.3701

  

PrimeNewswireSM

(A NASDAQ OMX Company)

5200 West Century Boulevard

Suite 470

Los Angeles, CA 90045

Telephone: 800.307.6627

Fax: 310.642.6933

Web:

http://www.primenewswire.com

Business Wire

44 Montgomery Street

39th Floor

San Francisco, CA 94104

Telephone: 415.986.4422

Fax: 415.788.5335

  

PR Newswire

810 7th Avenue

35th Floor

New York, NY 10036

Telephone: 800.832.5522

Fax: 800.793.9313

  

Reuters

3 Times Square

New York, NY 10036

Telephone: 646.223.6000

Fax: 646.223.6001

Dow Jones News Wire

Harborside Financial Center

600 Plaza Two

Jersey City, NJ 07311-3992

Telephone: 201.938.5400

Fax: 201.938.5600

     

 

* The use of any of these services will satisfy NASDAQ’s listing rules that
require the disclosure of specific information in a press release or public
announcement through the news media.